Title: From John Quincy Adams to Thomas Boylston Adams, 21 November 1814
From: Adams, John Quincy
To: Adams, Thomas Boylston



No. 47.
My Dear Brother
Ghent 21 November 1814

Mr: Nichols who gave the promissary note of which I now enclose the duplicate saild in the Chauncy from Ostend for Newyork on the first of this month—By the same Vessel I wrote you a Letter of which the within is a copy, and conformably to which I wish you to obtain payment and so dispose of the money. I retain the triplicate in my own hand, of the note, and request you to give me notice as soon as possible when you receive this or my preceding Letter, and if the note is paid—I had very Little personal knowledge of mr: Nichols but He came with us from Gothemburg to the Texel, in the John Adams expecting to return in that Vessel to America—The passport received from the British Admiralty for her excluded all passengers, excepting a bearer of despatches, and a few others expressly named Nichols was not amongst them and thus lost his passage at that time—The insertion of his name—upon the passport of the Chauncy was afterwards obtained, but he was then here with out the means of paying for his passage—He assured me that on his arrival at home—He should have it in his power to repay the money without delay, and I advanced it to him in consideration of these Circumstances—It is my intention to send this Letter to the Transit which is at Bordeaux, and may probably sail in the Course of a fortnight or three weeks—We have hitherto so nothing more decisive to send by her than was forwarded by the Chauncy; but we are expecting a Communication from the British Government which may terminates the negotiation There is no prospect of its success
I am as ever affectionately your’s
J. Q. A.